                                                               1

1                     UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
2                          SAN ANTONIO DIVISION
3    UNITED STATES OF AMERICA         :
                                      :
4    vs.                              : No. SA:18-CR-00603
                                      : San Antonio, Texas
5    BRADLEY LANE CROFT(1),           : November 6, 2019
     Defendant.                       :
6    *******************************************************
7             TRANSCRIPT OF BENCH TRIAL VERDICT (Volume 7)
                    BEFORE THE HONORABLE DAVID A. EZRA
8                  SENIOR UNITED STATES DISTRICT JUDGE
9    APPEARANCES:
     FOR THE GOVERNMENT:
10     Gregory J. Surovic, Esquire
       Fidel Esparza, III, Esquire
11     United States Attorney's Office
       601 N.W. Loop 410, Suite 600
12     San Antonio, Texas 78216
       (210)384-7020; greg.surovic@usdoj.gov
13
14   FOR THE DEFENDANT:
       Thomas Joseph McHugh, Esquire
15     William A. Brooks, Esquire
       Law Offices of Thomas J. McHugh
16     130 E. Travis Street, Suite 425
       San Antonio, Texas 78205
17     (210)227-4662; thomasjmchughlaw@gmail.com
18
19
20   COURT REPORTER:
     Angela M. Hailey, CSR, CRR, RPR, RMR
21   Official Court Reporter, U.S.D.C.
     655 East Cesar E. Chavez Blvd., Third Floor
22   San Antonio, Texas 78206
     Phone(210)244-5048
23   angela_hailey@txwd.uscourts.gov
24   Proceedings reported by stenotype, transcript produced by
     computer-aided transcription.
25
                            VER DICT                           2

1    (Wednesday, November 6, 2019, 1:33 p.m.)
2                               * * *
3             COURT SECURITY OFFICER: All rise.
4             COURTROOM DEPUTY CLERK: SA:18-CR-00603, United States
5    of America versus Bradley Lane Croft.
6             MR. SUROVIC: Greg Surovic and Fidel Esparza for the
7    United States, Your Honor, present and ready.
8             MR. MCHUGH: Good afternoon, Your Honor. Tom McHugh
9    and Will Brooks and the defendant. We are present, we are
10   ready.
11            THE COURT: Thank you very much. Just one
12   housekeeping matter I need to make again clear on the record.
13   The federal rules do provide that this Court should submit with
14   a verdict in the case in which the judge has tried the case
15   both as judge and jury, in other words a jury-waived trial in a
16   criminal matter, a felony case, unless all counsel and the
17   defendant specifically waive the Court doing so and in this
18   case that has, in fact, happened and I would ask that that be
19   placed on the record yet again. Mr. Surovic?
20            MR. SUROVIC: We have no objection, Your Honor.
21            THE COURT: Well, no, it's not no objection. You
22   either agree or you disagree.
23            MR. SUROVIC: I correct myself, Your Honor. We agree.
24            MR. MCHUGH: Your Honor, Tom McHugh representing
25   defendant Croft here. He and I have visited before and we just
                            VER DICT                         3

1    visited now regarding that. We both agree.
2            THE DEFENDANT: I agree.
3            THE COURT: You agree with that?
4            THE DEFENDANT: Yes, sir.
5            THE COURT: All right. Now, let me say this, that
6    this Court takes very seriously its responsibility to review
7    the evidence and to hold the government to its burden of proof
8    which is, in a criminal case under the Constitution and the
9    laws of this country, beyond a reasonable doubt. It is not
10   often that a defendant will waive a jury in a criminal matter.
11   I have had it done because of my many years on the bench, 31
12   plus now, only a handful of times. I know many judges who have
13   30 or more years of service and have never had a criminal
14   defendant waive a jury. And so it makes it even more important
15   that the Court do this in a manner and mode in which the Court
16   feels comfortable that it has reviewed each and every aspect of
17   the case. And this is what took the Court some time. I didn't
18   issue a verdict immediately after trial, but rather took the
19   time to wait for the arguments and then reviewed everything
20   that was presented. And did so in a dispassionate manner and
21   very carefully. Having done so, would you prefer that I read
22   each count or would you prefer that I just simply announce the
23   Court's verdict as to every count? I can read each count.
24           THE DEFENDANT: I'd rather just hear it.
25           THE COURT: Well, the Court is going to read each
                            VER DICT                            4

1    count then. Having heard the testimony in the above case and
2    reviewed the admitted exhibits as well as having considered the
3    arguments of the parties, the Court enters the following
4    verdict; as to count one, guilty; as to count two, guilty; as
5    to count three, guilty; as to count four, guilty; as to count
6    five, guilty; as to count six, guilty; as to count seven,
7    guilty; as to count eight, guilty; as to count nine, guilty; as
8    to count ten, guilty; as to count eleven, guilty; as to count
9    12, guilty; as to count 13, guilty; as to count 14, guilty; as
10   to count 15, guilty; and as to count 16, guilty.
11           Signed by myself as a United States District Judge
12   here in the San Antonio Division, November 6th, 2019.
13           This Court hereby directs and orders the verdict to be
14   filed and spread upon the records of the United States District
15   Court for the Western District of Texas. Mr. Surovic.
16           MR. SUROVIC: Your Honor, at this time I believe there
17   is a forfeiture portion of the case. The defendant has agreed
18   to submit that to the Court as well.
19           THE COURT: Yes, the forfeiture is going to be --
20   because the Court finds the defendant guilty on all counts, the
21   forfeiture is going to be granted.
22           MR. SUROVIC: Thank you, Your Honor. We will file the
23   appropriate paperwork on that.
24           THE COURT: Yes, that can be submitted to the Court.
25           MR. SUROVIC: In addition, Your Honor, at this time
                            VER DICT                          5

1    the government would move to take the defendant into custody
2    since he is now a convicted individual.
3            MR. MCHUGH: Your Honor, respectfully, the defendant
4    respects this Court's role in this proceeding. In regard to
5    the matter of bond, he has been under house arrest since August
6    of 2018. I don't believe he's a risk of flight. I don't
7    believe he's had any issues or violations. I know that
8    Probation is going to prepare a presentence investigation
9    report. I know that this Court, as all parties, will seriously
10   consider that and address that. I would ask this Court to not
11   take the defendant into custody, respectfully.
12           THE COURT: Mr. Surovic, you know, it generally is not
13   my practice to take a defendant into custody in a case in which
14   they have been out and have complied, and you usually don't ask
15   for that. I'm asking what is different here? Is there a
16   reason why you believe that he needs to be taken into custody?
17           MR. SUROVIC: There are, Your Honor. As the Court may
18   or may not know, we argued for his detention in the original
19   instance.
20           THE COURT: Right.
21           MR. SUROVIC: He was originally considered for bond
22   and it was determined that because of conditions laid out to
23   the Magistrate Judge, that maybe house arrest was more
24   appropriate in this instance. We were concerned about the
25   possibility he might harass witnesses. Two of the witnesses
                            VER DICT                          6

1    that testified in this court have indicated that they have
2    personal concerns about their safety. This has been heightened
3    for the government at least in the last two months. We
4    received word from Mr. Cook and the FBI investigated a series
5    of photographs that he was sent as texts on his phone. They
6    were essentially photographs of decapitated heads and gory
7    pictures from -- it appeared to be slayings in Mexico. There
8    was no reason why he would receive anything like that except
9    for the fact that this case is pending. The FBI attempted to
10   do a detailed investigation of those photos and it ended up
11   coming back to a dead stop in Chicago, a company that basically
12   allows you to send things anonymously and they were never able
13   to get beyond that to make a determination, so I wasn't able to
14   approach the Court and request that his bond be revoked at that
15   point because I didn't have evidence that he had done
16   something.
17           Now where the burden has shifted, where the
18   presumption prior to conviction is that he should be allowed to
19   remain on bond, now the presumption is he should be in custody
20   unless there's clear and convincing evidence that he's not a
21   risk of flight and danger to the community. We would submit
22   that given those facts, the fear of two of the witnesses in the
23   case and that unusual text, that this is one of those instances
24   where he should be taken into custody.
25           THE COURT: Well, I'm not going to tag the defendant
                               VER DICT                         7

1    with something that is or is not his doing. I mean, we don't
2    know. I mean, this fellow received these texts. Was it just
3    one of them or just him, right?
4            MR. SUROVIC: It was a very short -- it was all --
5            THE COURT: But it was just him, there was no other --
6            MR. SUROVIC: It was just to Mr. Cook, that's correct.
7            THE COURT: Had it been several witnesses, then the
8    Court would be more inclined to believe there was a connection.
9    But we don't know what else is going on in Mr. Cook's life that
10   would have potentially caused that to happen and I certainly
11   don't believe in putting somebody in detention solely and only
12   because there is a bad or unfortunate text that has been
13   received by somebody, but we don't know from whom.
14           On the other hand, the defendant has been charged with
15   a number -- and convicted now of a number of rather serious
16   offenses and I am not entirely comfortable that the defendant
17   would at this point -- he has a somewhat transient life-style,
18   he's living in a trailer there and even though it's a pretty
19   luxurious one, I think it's on four wheels or it was, I think
20   that's been seized now.
21           MR. SUROVIC: It has, Your Honor. It will be subject
22   to forfeiture.
23           THE COURT: But he doesn't have a permanent abode
24   which he owns.
25           MR. MCHUGH: Your Honor, respectfully, he has a
                            VER DICT                            8

1    permanent abode.
2            THE COURT: Where is that?
3            MR. MCHUGH: And that's on Tradesman Drive in San
4    Antonio where the dog school is.
5            THE COURT: I thought he was living in a kind of a
6    shack or something there.
7            MR. MCHUGH: Yeah, he's living in a trailer on those
8    premises.
9            THE COURT: That's what I thought.
10           MR. MCHUGH: But there has been no history, there has
11   been no suggestion, he is a single parent, that he would ever
12   consider fleeing the jurisdiction of this Court.
13           THE COURT: Well, you know, I've had that argument
14   made to me. I've had the opposite argument made to me by
15   yourself in other cases, as you know, many times. And the
16   problem is you don't know until it happens. And when it
17   happens, it happens. As a matter of fact, I had a hearing this
18   morning where one of the Magistrates let a defendant out, was
19   convinced that the defendant would appear and they're still
20   looking for the defendant. Defendant has not appeared, he
21   absconded. I'm not tagging this defendant with that situation.
22   That's an entirely different situation, but just because
23   somebody says they're going to be there, I presume he told the
24   Magistrate he was going to be there too, that guy, and I've had
25   a few others in my career who haven't shown up. I'll tell you
                            VER DICT                            9

1    what I am going to do. I am going to order the defendant into
2    custody at this time. However, however, I will at such a time
3    as counsel deems it feasible hear a motion by counsel to
4    release him on certain restrictive conditions. You can file
5    that motion and then Mr. Surovic will have an opportunity to
6    address it and then we'll take another look at it at that time,
7    but I think at this time it's appropriate, particularly given
8    the unhappiness of the verdict obviously, that we don't want
9    anybody doing anything rash, so I am going to direct him into
10   custody today and then counsel can file an appropriate motion.
11           MR. MCHUGH: Thank you, Your Honor.
12           THE COURT: And then I'll look at it seriously.
13   Counsel knows me well enough to know that I will, on both
14   sides. I do want to thank counsel for their very difficult
15   case obviously and it's always difficult. I mean I don't think
16   the lawyers here in their own careers have argued a criminal
17   case to a judge often and it's always difficult to do.
18   Fortunately I know both counsel very well, they are highly
19   trained and extremely professional and excellent lawyers on
20   both sides. And so I appreciate it very much the courtesies
21   that the Court received during this trial and the
22   professionalism of both counsel.
23           I want to say to defense counsel, it's never a good
24   thing, you don't want to get a verdict that you had not hoped
25   you would be received, although I'm sure, knowing defense
                            VER DICT                           10

1    counsel well, this couldn't be a complete shock. But let me
2    say this, I thought you did an excellent job for your client.
3    You were vigorous in your defense, you were assertive in your
4    defense, your legal arguments and your professionalism were
5    outstanding here. No one could have done a better job for your
6    client than you did. There's no question in my mind and I have
7    tried I don't know how many trials before how many lawyers and
8    some of the most illustrious lawyers that have ever practiced
9    in this country have been in my court and it could not have
10   been better tried for the defendant than you did.
11           Years and years ago, a great prosecutor, former
12   Watergate special counsel, Leon Jaworski, who had a
13   relationship at St. Mary's and was there when I was there as an
14   adjunct, told us that "A good lawyer works with the facts, a
15   bad lawyer tries to change the facts."
16           And there was no bad lawyering here. There was good
17   lawyering here. You can't change the facts. The facts spoke
18   for themselves in this case and even looking at them as
19   critically as I did, and each and every time I did I came back
20   to the same conclusion, that the evidence established the
21   defendant's guilt beyond a reasonable doubt.
22           All right, if there's nothing else, then the Court --
23   anything else, Mr. Surovic?
24           MR. SUROVIC: Not from the government, Your Honor.
25           THE COURT: Anything else, counsel?
                   VER DICT                        11

1    MR. MCHUGH: Not at this time.
2    THE COURT: The Court stands in recess.
3    COURT SECURITY OFFICER: All rise.
4    THE COURT: Before you put the cuffs on him, let --
5    THE DEFENDANT: Can I give her a hug?
6    THE COURT: Yes.
7    (1:49 p.m.)
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                            VER DICT                         12

1                            * * * * *
2    UNITED STATES DISTRICT COURT
3    WESTERN DISTRICT OF TEXAS
4
5        I certify that the foregoing is a correct transcript from
6    the record of proceedings in the above-entitled matter. I
7    further certify that the transcript fees and format comply with
8    those prescribed by the Court and the Judicial Conference of
9    the United States.
10
11   Date signed: May 14, 2020
12
13   /s/ Angela M. Hailey
     ___________________________________
14   Angela M. Hailey, CSR, CRR, RPR, RMR
     Official Court Reporter
15   655 East Cesar E. Chavez Blvd., Third Floor
     San Antonio, Texas 78206
16   (210)244-5048
17
18
19
20
21
22
23
24
25
